Citation Nr: 1102327	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
chondromalacia patellae and osteoarthritis of the left knee.

2.  Entitlement to an increased rating for traumatic arthritis 
and a meniscal tear of the right knee, currently rated 10 percent 
disabling.

3.  Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard with various 
periods of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA) from February 1974 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) 
from February and November 2008 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In the February 2008 decision, the 
RO granted service connection for chondromalacia patellae and 
osteoarthritis of the left knee and assigned an initial 
disability rating of 10 percent, effective August 16, 2006.  

In the November 2008 decision, the RO denied entitlement to an 
increased rating in excess of 10 percent for traumatic arthritis 
and a meniscal tear of the right knee and granted service 
connection for allergic rhinitis and assigned an initial 
noncompensable disability rating, effective August 16, 2006.

The Veteran testified before the undersigned at a November 2010 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

A veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)).

During the November 2010 hearing, the Veteran testified that his 
nasal and knee disabilities had worsened since the most recent VA 
examinations in September and October 2008, respectively.  As the 
Veteran is competent to report the symptoms of his nasal and knee 
disabilities, VA's duty to obtain new examinations as to the 
current severity of the Veteran's service-connected nasal and 
knee disabilities is triggered.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  

An October 2010 VA primary care treatment note from the Central 
Arkansas Healthcare System reveals that the Veteran was evaluated 
for, among other things, his bilateral knee disability, that he 
had requested a return appointment with orthopedics, and that an 
orthopedic consultation was requested by the physician who 
conducted the evaluation.  There are no more recent VA treatment 
records in the Veteran's claims file.  Thus, it appears that 
there may be additional VA treatment records that have not yet 
been obtained.  VA has a duty to obtain any such relevant 
records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

A May 2008 examination report from the Baptist Health Sleep 
Center indicates that the Veteran had received treatment for 
allergies/sinus symptoms from Dr. Jui.  Furthermore, during the 
November 2010 hearing, he testified that he had been treated for 
his knee disabilities by "Dr. Garby" in Newport, Arkansas.  VA 
has adopted a regulation requiring that when it becomes aware of 
private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  A remand is also necessary to 
attempt to obtain any relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for sinus/nasal and bilateral knee 
disabilities from the VA Central Arkansas 
Healthcare System  from October 2010 to the 
present and from any other VA facility 
sufficiently identified by the Veteran.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

2.  Take all necessary steps to obtain and 
associate with the claims file all 
treatment records for rhinitis/sinusitis 
and a bilateral knee disability from "Dr. 
Garby" in Newport, Arkansas and Dr Jui. 

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

 If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

3.  After any additional treatment records 
are obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the current 
severity of his service connected knee 
disabilities.  All indicated tests and 
studies should be conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  

The ranges of right and left knee extension 
and flexion should be reported in degrees.  
The examiner should note the point, if any, 
at which pain occurs.  The examiner should 
also provide an opinion as to whether there 
is additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should also report whether 
there is subluxation or instability, and if 
present, provide an opinion as to its 
severity.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.   After any additional treatment records 
are obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the current 
severity of his service connected nasal 
disability.  All indicated tests and 
studies should be conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  

The examiner should note the nature and 
severity of all symptoms associated with 
the Veteran's nasal disability, to include 
the number and duration of any 
incapacitating episodes of sinusitis per 
year requiring prolonged (four to six 
weeks) of antibiotic treatment; the number 
of non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, 
and purulent discharge or crusting; whether 
sinusitis has required radical or repeated 
surgeries; and whether there is residual 
osteomyelitis.  

The examiner should also note the presence 
or absence of polyps associated with the 
Veteran's rhinitis.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.
5.  The Agency of Original Jurisdiction 
(AOJ) should review the examination reports 
to ensure that they contain the information 
requested in this remand and are otherwise 
complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



